Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 1 of 7 PageID #: 243




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 MOOSTAFA YOSEF BEY,

                                               Plaintiff,
                                                                        MEMORANDUM AND ORDER
                               v.
                                                                            19-CV-0497 (LDH) (SMG)
 ROCHDALE VILLAGE, INC.,

                                               Defendant.


 LASHANN DEARCY HALL, United States District Judge:

          Plaintiff Moostafa Yosef Bey, proceeding pro se, brings the instant action against

 Defendant Rochdale Village Inc. pursuant to Title VII of the Civil Rights Act of 1964 (“Title

 VII”) for employment discrimination based on religion and national origin. Defendant moves

 pursuant to the Federal Arbitration Act (the “FAA”) to compel arbitration and stay the action, or

 alternatively, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the

 complaint in its entirety.

                                                BACKGROUND 1

          Plaintiff identifies as an “Indigenous American” and a “Messianic Jew.” (Am. Compl. at

 5, ECF No. 13.) Defendant is a domestic business corporation that manages a New York State

 Mitchell-Lama housing cooperative in Jamaica, Queens, New York. (Defs.’ Mem. L. Supp.

 Mot. Dismiss (“Def.’s Mem.”) 4, ECF No. 29.) On August 25, 2008, Plaintiff was hired as a

 patrol officer in Defendant’s Public Safety Department. (Id.) During his employment, Plaintiff


 1
   Unless otherwise noted, the following facts are taking from the complaint and are assumed to be true for the
 purpose of this memorandum and order. The Court also considers the collective bargaining agreement (the
 “Agreement”) incorporated by referenced in the complaint. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152
 (2d Cir. 2002) (“For purposes of this rule, ‘the complaint is deemed to include any written instrument attached to it
 as an exhibit or any statements or documents incorporated in it by reference.’” (quoting Int’l Audiotext Network, Inc.
 v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.1995) (per curiam)).


                                                            1
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 2 of 7 PageID #: 244




 was represented by Special and Superior Officers Benevolent Association (“the Union”), a labor

 union. (Id. at 4.)

          On April 1, 2014, Defendant and the Union entered into a collective bargaining

 agreement (the “Agreement”). (See Dec. 11, 2019 Decl. of Jay Williams (“Williams Decl.”), Ex.

 A, ECF No. 28-1.) The Agreement recognizes the Union as the “exclusive representative for the

 purpose of collective bargaining with respect to rates of pay wages, hours of employment and

 other conditions of employment for all full-time and regular part-time unarmed security officers

 employed at the [] [Rochdale]’s Jamaica, New York facility.” (Id. at 3.) The Agreement further

 provides for a three-step grievance procedure, defining a grievance as “any dispute arising during

 the term of this Agreement between an employee or the Union and the Employer, concerning the

 interpretation or application of the specific provisions of this Agreement.” 2 (Id. at 12–13.) Of

 particular relevance here, Article XVI, Paragraph 16.6 of the Agreement provides:

          There shall be no discrimination against any present or future employee by reason
          of race, creed, color, age, disability, national origin, sex, sexual orientation, union
          membership or any characteristic protected by law, including, but not limited to,
          claims made pursuant to the Title VII of the Civil Rights Act . . . . All such claims
          shall be subject to the grievance and arbitration procedure as the sole and exclusive
          remedy for violations . . . .

 (Id. at 13–14.) The Agreement also contains arbitration provisions. (See id. at 14.)

 Specifically, Article XVII, Paragraph 17.1 provides:




 2
   “[Step 1] Grievances shall be presented within ten (10) days of the incident complained of by the employee or his
 or her Union representative to the employee's immediate supervisor.” (Williams Decl., Ex. A. at 13.) “[Step 2] If
 the grievance is not settled in Step I, and the affected employee seeks to appeal, then the grievance shall be reduced
 to writing, signed by the grievant and his or her Union representative and presented to the Chief of Security or his or
 her designee within seven (7) days after the last date for an answer in Step I.” (Id.) “A grievance so presented in
 Step 2 shall be answered by the Employer in writing within seven (7) days after its presentation.” (Id.) “[Step 3] If
 the grievance is not settled in Step 2 and the Union decides to appeal, then the grievance shall be presented within
 seven (7) days after the last date for an answer in Step 2 to the Personnel Director of the Employer, or his or her
 designee.” (Id.) “The Personnel Director of his or her designee shall hold a hearing on the grievance where the
 grievant and the Union shall be afforded an opportunity to be heard.” (Id.) “The Employer shall render an answer in
 writing within seven (7) days after the conclusion of the hearing.” (Id.)

                                                           2
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 3 of 7 PageID #: 245




         If a grievance has arisen during the term of this Agreement and has been timely
         presented pursuant to Article XVI of this Agreement, and has not been settled, then
         the Union may appeal the grievance to arbitration by delivering to the Employer
         within fourteen (14) days after the last date for the Employer’s Step 3 answer,
         written notice of its intent to arbitrate the grievance. Disputes shall be referred for
         arbitration by the Union in accordance with the Voluntary Labor Arbitration Rules
         of the American Arbitration Association then prevailing in the City of New York.

 (Id. at 14.)

         Plaintiff alleges that he was unlawfully terminated, discriminated against, and

 retaliated against by Defendant because of his Jewish faith and indigenous heritage. (See

 Am. Compl. at 3–4.) Specifically, on August 3, 2016, Plaintiff was written up by a

 supervisor who “demanded a report statement” about Plaintiff’s religion. (Id. at 5.)

 Months later, a newly hired supervisor followed Plaintiff’s vehicle into the city streets

 while off duty. (Id.) When Plaintiff complained about this supervisor, questions about

 Plaintiff’s national origin began circulating, and Plaintiff was suspended. (Id.) In

 January 2018, questions about Plaintiff’s national origin re-circulated. (Id.) In June

 2018, Plaintiff was terminated for engaging in what he alleges to be a “known common

 practice.” (Id. at 6.)

                                            DISCUSSION

         The Court “upon being satisfied that the issue involved in such suit or proceeding is

 referable to arbitration under [] an agreement [in writing for such arbitration],” shall upon

 application of one of the parties “stay the trial of the action until such arbitration has been had in

 accordance with the terms of the agreement . . . .” 9 U.S.C. § 3. Plaintiff opposes a stay in this

 action arguing that the claims are not arbitrable. (See generally Pl.’s Opp’n Def.’s Mot. Stay

 (“Pl.’s Opp’n”), ECF No. 31.) Typically, “the arbitrability of a given issue is a question for the

 court.” PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1198–99 (2d Cir. 1996). However, where



                                                   3
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 4 of 7 PageID #: 246




 there is “clear and unmistakable evidence from the arbitration agreement, as construed by the

 relevant state law, that the parties intended that the question of arbitrability shall be decided by

 the arbitrator,” the arbitrator will decide. Id. (internal quotations omitted). Such is the case here.

        Article XVII, Paragraph 17.1 of the Agreement provides that, for any unsettled

 grievances, “[d]isputes shall be referred for arbitration by the Union in accordance with the

 Voluntary Labor Arbitration Rules of the American Arbitration Association [(the “AAA”)] then

 prevailing in the City of New York.” (Williams Decl., Ex. A at 14.) Rule 3 of the Voluntary

 Labor Arbitration Rules of the AAA provides that “[t]he arbitrator shall have the power to rule

 on his or her own jurisdiction, including any objections with respect to the existence, scope, or

 validity of the arbitration agreement.” AAA Vol. Labor Arb. R. 3(a) (available at

 https://www.adr.org/sites/default/files/Labor%20Rules.pdf). Read together, these terms clearly

 and unmistakably demonstrate an intent by the parties to arbitrate the arbitrability of Plaintiff’s

 claims. Morales v. Rochdale Vill. Inc., No. 15-CV-502 (RJD)(RML), 2017 WL 9250352, at *4

 (E.D.N.Y. Aug. 16, 2017) (compelling arbitration where collective bargaining agreement

 incorporated the Voluntary Labor Arbitration Rules of the AAA); Lapina v. Men Women N.Y.

 Model Mgmt., 86 F. Supp. 3d 277, 283–84 (S.D.N.Y. 2015) (“[A] party who signs a contract

 containing an arbitration clause and incorporating by reference the AAA rules . . . cannot [later]

 disown its agreed-to obligation to arbitrate all disputes, including the question of arbitrability.”

 (internal quotations omitted))

        Plaintiff seeks to avoid this conclusion by arguing that the language in Article XVII,

 Paragraph 17.1—“the Union may appeal the grievance to arbitration by delivering to the

 Employer within fourteen (14) days . . . written notice of its intent to arbitrate the grievance”—

 evinces that arbitration is optional, not mandatory. (Pl.’s Opp’n 1–2.) Plaintiff also argues that



                                                   4
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 5 of 7 PageID #: 247




 arbitration is not appropriate because the Union failed to follow the three-step grievance

 procedure and otherwise waived its right to arbitration. (Id. 2.) Plaintiff’s arguments miss the

 mark. Under the Voluntary Labor Arbitration Rules of the AAA, which were incorporated by

 reference into the Agreement, it is the purview of the arbitrator to resolve matters concerning the

 arbitrability of the claim, including procedural questions. See Morales, 2017 WL 9250352 at *4

 (holding that because the parties incorporated the AAA, the arbitrator “will [] decide any

 threshold, procedural questions, such as whether the employees must exhaust the three-step

 grievance process before their claims may be referred to arbitration”). Thus, whether arbitration

 is mandated or discretionary, and whether the Union waived arbitration or otherwise failed to

 abide by the conditions precedent to trigger arbitration, are matters that must be decided by the

 arbitrator.

         Even if the question of waiver is properly before the Court, it would not be decided in

 Plaintiff’s favor. In determining whether a waiver exists, the Court must consider: “(1) the time

 elapsed from when litigation was commenced until the request for arbitration; (2) the amount of

 litigation to date, including motion practice and discovery; and (3) proof of prejudice.” La.

 Stadium & Exposition Dist. v. Merrill Lynch, Pierce, Fenner & Smith Inc., 626 F.3d 156, 159 (2d

 Cir. 2010). There is no “rigid formula” or “bright-line rule” for identifying when a party has

 waived its right to arbitration; rather, “the above factors must be applied to the specific context

 of each particular case.” Id. at 159. In the context of this case, the factors counsel against

 finding any waiver.

         First, very little time elapsed from the date the litigation commenced to the date the

 request for arbitration was made. Specifically, Defendant asserted arbitration as an affirmative

 defense in its June 14, 2019 answer to Plaintiff’s May 29, 2019 amended complaint. (Def.’s



                                                   5
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 6 of 7 PageID #: 248




 Answer Am. Compl. ¶¶ 25–26, ECF No. 15.) The case was referred to mediation on July 1,

 2019, which lasted until October 21, 2019. (July 1, 2019 Minute Entry, ECF No. 17.) And,

 when the parties could not reach settlement on October 21, 2019, Defendant promptly filed a

 motion for a pre-motion conference on its motion to compel arbitration on October 28, 2019.

 (ECF No. 22.)

        Second, there has been minimal litigation to date, none of which has related to substantial

 issues going to the merits. There has been no motion practice leading up to the instant motion,

 which was filed December 13, 2019. (Def.’s Notice Mot., ECF No. 26). A discovery order was

 entered in this case on November 13, 2019. (See Nov. 13 Order.) The docket reflects that no

 discovery was conducted between November 13, 2019 and the date the instant motion was filed.

        Third, the Court can discern no prejudice. “Prejudice can be substantive, such as when a

 party loses a motion on the merits and then attempts, in effect, to relitigate the issue by invoking

 arbitration, or it can be found when a party too long postpones his invocation of his contractual

 right to arbitration, and thereby causes his adversary to incur unnecessary delay or expense.”

 Kramer v. Hammond, 943 F.2d 176, 179 (2d Cir. 1991). Neither scenario has occurred in this

 case—the parties have not litigated any issues beyond arbitrability and, Plaintiff produces no

 evidence that he has incurred any unnecessary legal expenses or will otherwise be prejudiced.

 There has been no waiver of arbitration in this case.

                                          CONCLUSION

        For the foregoing reasons, Defendant’s motion to compel arbitration and stay this instant

 action is GRANTED.




                                                  6
Case 1:19-cv-00497-LDH-SMG Document 49 Filed 11/19/20 Page 7 of 7 PageID #: 249




                                           SO ORDERED.

 Dated: Brooklyn, New York                 /s/ LDH
        November 19, 2020                  LASHANN DEARCY HALL
                                           United States District Judge




                                       7
